Citation Nr: 0431960	
Decision Date: 12/02/04    Archive Date: 12/14/04

DOCKET NO.  03-19 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel


INTRODUCTION

The veteran had verified active service with the Philippine 
Commonwealth Army from December 1941 to April 1942 and in the 
Regular Philippine Army from August 1945 to January 1946.  He 
died in March 1998.  The appellant is advancing her claim as 
the veteran's widow.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2002 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in August 2002, a statement of the 
case was issued in April 2003, and a substantive appeal was 
received in June 2003.  The Board therefore has appellate 
jurisdiction.  See generally 38 U.S.C.A. § 7105 (West 2002). 

The appellant testified at a hearing at the RO in October 
2003.  The appellant through her representative requested an 
Advancement on the Docket based upon the age of the veteran; 
however, the motion was denied because the appellant is not 
75 years old or older and no good cause has been shown 
pursuant to 38 C.F.R. § 20.900(c).  


FINDINGS OF FACT

1.  The veteran died in March 1998; the death certificate 
lists the cause of death as severe atherosclerotic coronary 
artery disease.

2.  Atherosclerotic coronary artery disease was not 
manifested during the veteran's active duty service or for 
many years thereafter, nor was atherosclerotic coronary 
artery disease otherwise related to such service.

3.  At the time of the veteran's death, service connection 
had not been established for any disability.

4.  A service-connected disability was not the immediate or 
underlying cause of the veteran's death, nor was a service-
connected disability etiologically related to the cause of 
the veteran's death.


CONCLUSIONS OF LAW

1.  The veteran's atherosclerotic coronary artery disease was 
not incurred in or aggravated by the veteran's active duty 
service, nor may it be presumed to have been incurred in or 
aggravated by such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).

2.  The veteran's death was not caused by or substantially or 
materially contributed to by a disability incurred in or 
aggravated by his active duty service.  38 U.S.C.A. §§ 1310, 
5107 (West 2002); 38 C.F.R. § 3.312 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

After reviewing the claims file, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in the February 
2002 and March 2004 RO letters, the June 2002 rating 
decision, and the April 2003 statement of the case have 
collectively informed the appellant of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  Moreover, in the February 2002 and March 2004 
letters, the appellant was advised of the types of evidence 
VA would assist in obtaining as well as the appellant's own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board also notes that both the February 2002 and March 
2004 VCAA letters implicitly notified the appellant that she 
should submit any pertinent evidence in her possession.  In 
this regard, she was repeatedly advised to identify any 
source of evidence and that VA would assist her in requesting 
such evidence.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence she herself may have and 
that the requirements of 38 C.F.R. § 3.159(b)(1) have been 
met.  The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the RO 
provided notice about what evidence the appellant needed to 
submit to establish entitlement and what the VA would do to 
assist her in February 2002, prior to the RO's decision to 
deny the claim in June 2002 as anticipated by the recent 
court holding.  In other words, the VCAA notice is timely. 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record includes service medical examination 
reports, an affidavit reporting no wounds during service, 
post-service private medical records, the veteran's death 
certificate, an autopsy with opinion by a medical examiner, 
and various communications from the appellant.  
Significantly, no additional pertinent evidence has been 
identified by the appellant as relevant to the issue on 
appeal.  The Board finds that the information and evidence of 
record contains sufficient competent medical evidence to 
decide the claim.  38 C.F.R. § 3.159(c)(4).  Under these 
circumstances of this particular case, no further action is 
necessary to assist the appellant with the claims.

Criteria and Analysis

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  38 U.S.C.A. § 1310.  
The cause of a veteran's death will be considered due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a).  This 
question will be resolved by the use of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  38 C.F.R. § 3.312(a).  

For a service-connected disability to be considered the 
principal or primary cause of death, it must singly, or with 
some other condition, be the immediate or underlying cause, 
or be etiologically related thereto.  38 C.F.R. § 3.312(b).  
In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1).

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, for veterans who have served 90 days or more of 
active service during a war period or after December 31, 
1946, certain chronic disabilities, such as cardiovascular 
disease and hypertension, are presumed to have been incurred 
in service if manifest to a compensable degree within one 
year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  Veterans who were former 
prisoners of war are also entitled to service connection for 
certain diseases, such as Beriberi and chronic dysentery, if 
manifest to a degree of 10 percent or more at any time after 
discharge from service.  38 U.S.C.A. §§ 1101, 1112;  
38 C.F.R. §§ 3.307, 3.309(c).  

The veteran died in March 1998.  The certificate of death 
lists the cause of death as severe atherosclerotic coronary 
artery disease.  The autopsy report and opinion by the 
medical examiner a few days after death lists the same cause 
of death.  The USC University Hospital records a few days 
before death also reflected findings of coronary artery 
disease.  Private medical records from a Doctor Stanley Lau, 
M.D. days before his death reflected coronary artery disease 
and significant hypertension.  At the time of the veteran's 
death, service connection had not been established for any 
disability.

The Report of Physical Examination of Enlisted Personnel 
Prior to Discharge in December 1945 reflected that the 
veteran had a normal cardiovascular system, chest X-ray was 
healthy, and his blood pressure was 110/85.  The August 1945 
physical examination contained in the Personal Record for the 
Army of the Philippines reflected that the veteran's 
cardiovascular system was "ok" and his blood pressure was 
120/80.  The Affidavit for Philippine Army Personnel 
subscribed in October 1945 listed the veteran's record of 
wounds and illnesses incurred from December 1941 to date of 
return to military control as "none."  

The earliest post-service medical records contained within 
the file are from Dr. Lau in late February 1998, a few weeks 
before the veteran's death.  These medical records reflected 
complaints of chest pain with later a diagnosis of coronary 
artery disease.    

At the hearing at the RO the appellant alleged that the 
veteran's death was related to his active service, 
specifically his time spent as a prisoner of war (POW).  The 
appellant alleged that the veteran informed her that he 
contracted Beriberi, dysentery and fever.  The appellant 
claimed that her husband was a POW for a matter of months.  

The appellant provided a copy of a Certification from the 
Armed Forces of the Philippines from January 1946, which 
stated that the veteran was a POW in April 1942 for a period 
of 14 days.  This period of POW status is also referenced in 
an Affidavit for Philippine Army Personnel and additional 
information provided on Form 632.  However, a January 1993 
service department review did not support a finding of POW 
status.  The Board believes this service department 
certification is binding on VA.  See Duro v. Derwinski, 2 
Vet. App. 530, 532 (1992).

Further, in order to be entitled to the presumption of 
service connection for certain disease based upon prisoner of 
war status the veteran must have been interned or detained 
for not less than 30 days.  See 38 C.F.R. § 3.309(c).  
Therefore, even if the Board were to assume for the sake of 
argument that the veteran was, in fact, a POW in April 1942 
the documents reflect POW status for at most 14 days, not the 
required minimum of 30 days.  Consequently, the veteran is 
not entitled to a presumption based upon prisoner of war 
status.        

The Board notes the documented service of the veteran and the 
claims of the appellant with regard to her husband.  However, 
service records involving physical examinations reflected the 
veteran's health was normal prior to discharge from service.  
Moreover, there is no medical evidence otherwise relating the 
veteran's atherosclerotic coronary artery disease to his 
service.  There is also no evidence that the veteran suffered 
from atherosclerotic coronary artery disease until February 
1998, more than fifty years after service.  Based on the 
record the Board is compelled to find that the preponderance 
of the evidence is against the appellant's claim that the 
veteran's active duty service substantially or materially 
contributed to the cause of his death.  In making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b), but there is not such a state of 
approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable 
determination.  




ORDER

The appeal is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



